     Case 2:18-cv-00712-DB-DBP Document 13 Filed 10/24/18 Page 1 of 17




VINCENT J. VELARDO (13610)
GREG SODERBERG (14016)
LITCHFIELD CAVO LLP
420 E. South Temple, Suite 510
Salt Lake City, Utah 84111
Phone: 801-410-4982
velardo@litchfieldcavo.com
soderberg@litchfieldcavo.com

Attorneys for Defendant The Tor Project, Inc.


               IN THE UNITED STATES DISTRICT COURT
                DISTRICT OF UTAH, CENTRAL DIVISION

JAMES SEAVER and DEBORAH
SEAVER, as parents and heirs of G.S.,     THE TOR PROJECT, INC.’S
deceased,                             MOTION TO DISMISS FOR LACK
          Plaintiffs,                  OF PERSONAL JURISDICTION
v.                                    AND FOR FAILURE TO STATE A
The ESTATE of ALEXANDRE                   CLAIM AND SUPPORTING
CAZES, deceased, a citizen of                   MEMORANDUM
Canada, formerly doing business as
ALPHABAY; THE TOR PROJECT,
INC. aka THE ONION ROUTER, a          Civil Case No: 2:18-cv-00712-DB-DBP
Massachusetts non-profit corporation;
CHINA POSTAL EXPRESS &                        Honorable Dee Benson
LOGISTICS COMPANY aka CHINA                Magistrate Judge Dustin Pead
POST aka CHINA COURIER
SERVICES CORPORATION, a
Chinese corporate or governmental
entity; and EMS COOPERATIVE dba
EXPRESS MAIL SERVICE, a foreign
entity,
        Defendants.
      Case 2:18-cv-00712-DB-DBP Document 13 Filed 10/24/18 Page 2 of 17




                                      MOTION

      The Tor Project, Inc., (“Tor”) submits this Motion to Dismiss for Lack of

Personal Jurisdiction and For Failure to State a Claim and Supporting

Memorandum. Plaintiffs’ claims against Tor should be dismissed because this

Court lacks personal jurisdiction over Tor, as Plaintiffs’ claims are barred by the

Communications Decency Act, 47 U.S.C. § 230, and the acts of other third-parties

are not fairly attributable to Tor.

                                 MEMORANDUM

                              BACKGROUND FACTS

      Plaintiffs’ Complaint alleges that Plaintiffs James and Deborah Seaver’s

minor son, G.S., used the Tor Browser to access the AlphaBay website to purchase

U-47700. Compl. ¶¶ 14–15 doc. 2.1 Plaintiffs allege that G.S.’s death was caused

by ingesting U-47700 on or about September 11, 2016. Id. ¶¶ 9–10.

      Tor is free software for enabling anonymous communication.2 To use the

Tor Browser, a person would need to first visit Tor’s website to download the free


1
  Plaintiffs’ non-conclusory allegations are treated as true for purposes of this
Motion only.
2
  Wikipedia, Tor (anonymity network),
https://en.wikipedia.org/wiki/Tor_(anonymity_network)#Tor_Browser; Fed. R.
Civ. P. 201 (regarding judicial notice); Tal v. Hogan, 453 F.3d 1244, 1265 (10th
Cir. 2006) (“facts subject to judicial notice may be considered in a Rule 12(b)(6)
                                          2
      Case 2:18-cv-00712-DB-DBP Document 13 Filed 10/24/18 Page 3 of 17




software.3 When downloaded, installed, and used by an end-user such as G.S., the

Tor Browser automatically starts Tor background processes and routes Internet

traffic through the Tor network, which relays traffic through a free, worldwide,

volunteer overlay network. The Tor network provides security to a user’s location

and Internet usage to anyone conducting network surveillance or traffic analysis.

Tor does not have the ability to monitor the activity of software users.

      Tor is a general-purpose tool, like a hammer or a highway. It is used to

ensure security against network snooping and even receives funding from the

United States State Department and the National Science Foundation.4 Tor’s

anonymity function is endorsed by the Electronic Frontier Foundation (EFF) and

other civil liberties groups as a method for whistleblowers and human rights

workers to communicate with journalists.5 Tor users include people who wish to

keep their Internet activities private from websites and advertisers, people

concerned about cyber-spying, and users who are evading censorship such as




motion without converting the motion to dismiss into a motion for summary
judgment”).
3
  Declaration of Shari Steele, Executive Director of The Tor Project, Inc. ¶ 2,
attached as Ex. 1.
4
  Id. ¶¶ 2–9; accord Tor’s Wikipedia Page, supra.
5
  Id.
                                          3
      Case 2:18-cv-00712-DB-DBP Document 13 Filed 10/24/18 Page 4 of 17




activists, journalists, and military professionals.6 Tor currently has about two

million users.7

      Tor does not have any Utah offices or Utah-based employees. Shari Steele

Decl. ¶¶ 11–12, attached as Ex. 1.8 Tor does not market to Utah or aim its business

activity at Utah. Id. ¶ 13. Tor does not aim its Internet activity at Utah. Id. ¶ 14.

                               LEGAL STANDARDS

                  Motion to Dismiss for Lack of Personal Jurisdiction

      In order to survive a motion to dismiss for lack of personal jurisdiction

pursuant to Federal Rule of Civil Procedure 12(b)(2), a plaintiff must make a prima

facie showing “that jurisdiction exists when all allegations in the complaint are

viewed in a light favorable to the plaintiff.” Miner v. Rubin & Fiorella, LLC, 242

F. Supp. 2d 1043, 1045 (D. Utah 2003). “In ascertaining the facts necessary to

establish jurisdiction, the district court must accept as true the allegations set forth

in the complaint to the extent they are uncontroverted by defendant’s affidavits.”

Behagen v. Amateur Basketball Ass’n of U.S.A., 744 F.2d 731, 733 (10th



6
  Id.
7
  Id.; Tor Metrics, https://metrics.torproject.org/userstats-relay-country.html.
8
  Nutramarks, Inc. v. Life Basics, LLC, No. 2:15-CV-00571-DN, 2017 WL
2178422, at *2 (D. Utah May 17, 2017) (unreported) (“A court may consider
material outside of the pleadings in ruling on a motion to dismiss for lack of venue
or personal jurisdiction.”).
                                            4
      Case 2:18-cv-00712-DB-DBP Document 13 Filed 10/24/18 Page 5 of 17




Cir.1984), cert. denied, 471 U.S. 1010 (1985). Furthermore, as in this case, to

assert personal jurisdiction over a non-resident defendant, “a plaintiff must show

both that jurisdiction is proper under the laws of the forum state and that the

exercise of jurisdiction would not offend due process.” Intercon Inc. v. Bell

Atlantic Internet Solutions, Inc., 205 F.3d 1233, 1247 (10th Cir. 2000).

                   Motion to Dismiss for Failure to State a Claim

      To survive a motion to dismiss for failure to state a claim, a complaint must

contain “enough facts to state a claim to relief that is plausible on its face.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); accord Khalik v. United Air

Lines, 671 F.3d 1188, 1190 (10th Cir. 2012). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). It is not enough for the plaintiff to plead “labels and

conclusions” or to provide “a formulaic recitation of the elements of a cause of

action.” Khalik, 671 F.3d at 1190–91 (quoting Twombly, 550 U.S. at 555).

                                    ARGUMENT

      Plaintiffs’ Complaint should be dismissed as to Tor because (1) the Court

lacks personal jurisdiction over Tor; (2) Plaintiffs’ claims are barred by the

Communications Decency Act, 47 U.S.C. § 230, which provides broad immunity

                                            5
      Case 2:18-cv-00712-DB-DBP Document 13 Filed 10/24/18 Page 6 of 17




to web-based service providers for all claims stemming from their publications of

information created by third-parties; and (3) Plaintiffs’ alleged injuries are not

fairly traceable to, and were not caused by, Tor.

   1. UTAH DOES NOT HAVE PERSONAL JURISDICTION OVER TOR.

      Where, as in Utah, the state long-arm statute supports personal jurisdiction

to the full extent constitutionally permitted, due process principles govern the

inquiry. Shrader v. Biddinger, 633 F.3d 1235, 1239 (10th Cir. 2011) (citing

Intercon, Inc. v. Bell Atl. Internet Solutions, Inc., 205 F.3d 1244, 1247 (10th

Cir.2000)); Utah Code § 78B-3-201(3).

      Under the Due Process Clause, “[t]o exercise jurisdiction in harmony with

due process, defendants must have minimum contacts with the forum state, such

that having to defend a lawsuit there would not offend traditional notions of fair

play and substantial justice.” Shrader, 633 F.3d at 1239 (cleaned up). Such

contacts may give rise to personal or general jurisdiction. Id.

      General jurisdiction is based on an out-of-state defendant’s continuous and

systematic contacts, whereas specific jurisdiction requires “purposive conduct

directed at the forum state,” that the plaintiff’s injuries arise out of the defendant’s

forum-related activities, and overall that the exercise of personal jurisdiction would

not offend traditional notions of fair play and substantial justice. Id. (quoting

                                            6
        Case 2:18-cv-00712-DB-DBP Document 13 Filed 10/24/18 Page 7 of 17




Dudnikov v. Chalk & Vermilion Fine Arts, Inc., 514 F.3d 1063, 1078 (10th Cir.

2008)). Tor’s contacts with the forum are neither continuous and systematic, nor

purposive.

        Regarding the internet context in particular, a number of Circuits, including

the Tenth Circuit, in determining whether a forum has personal jurisdiction over an

entity, consider “whether, when, and how such peculiarly non-territorial activities

as web site hosting, internet posting, and mass emailing can constitute or give rise

to contacts that properly support jurisdiction over the host, poster, or sender.”

Shrader, 633 F.3d at 1240. The Tenth Circuit has held that applying traditional due

process principles to internet activity “requires some adaptation of those principles

because the Internet is omnipresent.” Id. (quoting the Fourth Circuit). “If we were

to conclude as a general principle that a person’s act of placing information on the

Internet subjects that person to personal jurisdiction in each State in which the

information is accessed, then the defense of personal jurisdiction, in the sense that

a State has geographically limited judicial power, would no longer exist.” Id.

Accordingly, the Tenth Circuit evaluates whether an internet company

“deliberately directed its message to an audience in the forum state and intended

harm to the plaintiff occurring primarily or particularly in the forum state.” Id. at

1241.

                                           7
     Case 2:18-cv-00712-DB-DBP Document 13 Filed 10/24/18 Page 8 of 17




      A. Utah Does Not Have General Jurisdiction Over Tor.

      Regarding general jurisdiction for an entity such as Tor, “the commercial

contacts must be of a sort that approximate physical presence in the state—and

engaging in commerce with residents of the forum state is not in and of itself the

kind of activity that approximates physical presence within the state’s borders.” Id.

at 1243 (cleaned up). The Tenth Circuit stated that the “best general formulation of

this niche of the law” may be that “[a] web site will subject a defendant to general

personal jurisdiction only when the defendant has actually and deliberately used its

website to conduct commercial transactions on a sustained basis with a substantial

number of residents of the forum.” Id. (quotation omitted).9

      Tor does not have continuous and systematic contacts such that it is at home

in Utah, neither does it deliberately conduct commercial transactions on a

sustained basis with a substantial number of Utah residents. Tor does not have

offices in Utah. Steele Decl. ¶¶ 11–14. It does not have employees in Utah. Id. It

does not sell or deliver products in Utah. Id. Neither does Tor target a Utah

audience. Id. Accordingly, Utah does not have general jurisdiction over Tor.




9
  The Tenth Circuit has taken no position on the test, adopted by other
jurisdictions, using terms like “passive” and “active” and “interactive” when
describing salient characteristics of web sites. Shrader, 633 F.3d at 1242 n.5.
                                          8
      Case 2:18-cv-00712-DB-DBP Document 13 Filed 10/24/18 Page 9 of 17




      B. Utah Does Not Have Specific Jurisdiction Over Tor.

      Tor cannot be subject to suit in Utah because they have not intentionally

directed their website or browser at Utah. Shrader, 633 F.3d at 1242; Steele Decl.

¶¶ 11–14. Neither has Tor targeted a Utah audience or Utah Internet-users. Steele

Decl. ¶¶ 11–14. Much less G.S. personally. Id.; Shrader, 633 F.3d at 1242.

Importantly, there are no facts that suggest that Tor had some connection to Utah

related to Plaintiffs’ alleged injuries. Additionally, Plaintiffs’ conclusory civil

conspiracy allegations are insufficient to confer jurisdiction. Shrader, 633 F.3d at

1242. (“As we have held elsewhere, in order for personal jurisdiction based on a

conspiracy theory to exist, the plaintiff must offer more than bare allegations that a

conspiracy existed, and must allege facts that would support a prima facie showing

of a conspiracy.” (cleaned up)). Accordingly, Utah has neither general nor specific

personal jurisdiction over Tor and Plaintiffs’ claims against Tor should be

dismissed.

      C. Requiring Tor to be Subject to Utah’s Jurisdiction Would be Unfair.

      “Even if the purposeful direction and arising out of conditions for specific

jurisdiction are met, that is not the end of the matter. The court must still inquire

whether the exercise of personal jurisdiction would offend traditional notions of




                                            9
     Case 2:18-cv-00712-DB-DBP Document 13 Filed 10/24/18 Page 10 of 17




fair play and substantial justice.” Shrader at 1240 (cleaned up). In making such an

inquiry courts consider factors such as these:

      (1) the burden on the defendant, (2) the forum state's interests in
      resolving the dispute, (3) the plaintiff's interest in receiving
      convenient and effectual relief, (4) the interstate judicial system's
      interest in obtaining the most efficient resolution of controversies, and
      (5) the shared interest of the several states [or foreign nations] in
      furthering fundamental social policies.

Dudnikov v. Chalk & Vermilion Fine Arts, Inc., 514 F.3d 1063, 1080 (10th Cir.

2008).

      Here, it is unnecessary for the Court to analyze whether exercising personal

jurisdiction over Tor would offend traditional notions of fair play and substantial

justice, because Tor does not have sufficient contacts with Utah to exercise

personal jurisdiction over Tor in Utah. See Soma Medical Intern. v. Standard

Chartered Bank, 196 F.3d 1292, 1299 n. 1 (10th Cir.1999) (“Because we conclude

that Soma has failed to establish that SCB has minimum contacts with the state of

Utah, we need not proceed to the next step of the due process analysis, i.e.,

whether the exercise of personal jurisdiction over SCB would offend traditional

notions of fair play and substantial justice.”).

   2. TOR IS IMMUNE UNDER THE COMMUNICATIONS DECENCY ACT.

      Even if the Court concludes that Tor is subject to Utah jurisdiction,

Plaintiffs’ claims are barred by the Communications Decency Act, 47 U.S.C. § 230
                                           10
     Case 2:18-cv-00712-DB-DBP Document 13 Filed 10/24/18 Page 11 of 17




(the “CDA”), which “creates a federal immunity to any state law cause of action

that would hold computer service providers liable for information originating with

a third party.” Silver v. Quora, Inc., 666 F. Appx 727, 729 (10th Cir. 2016), cert.

denied, 137 S. Ct. 2305 (2017) (quoting Ben Ezra, Weinstein, & Co. v. Am. Online

Inc., 206 F.3d 980, 984–85 (10th Cir. 2000)); accord Doe v. MySpace, Inc., 528

F.3d 413, 418 (5th Cir. 2008) (stating that the CDA provides broad immunity “to

Web-based service providers for all claims stemming from their publications of

information created by third parties.”).

      No cause of action may be brought and no liability may be imposed under

any State or local law that is inconsistent with the CDA. 47 U.S.C. § 230(e)(3). A

person who is harmed by a website’s publication of user-generated content may

sue the third-party user who provided the content, “but not the interactive computer

service that enabled them to publish the content online.” MySpace, 528 F.3d at

419. “The purpose of this immunity is to ‘facilitate the use and development of the

Internet by providing certain services an immunity from civil liability arising from

content provided by others.’” Silver, 666 F. Appx at 729 (quoting F.T.C. v.

Accusearch Inc., 570 F.3d 1187, 1195 (10th Cir. 2009)). Accordingly, Plaintiffs’

strict liability, negligence, gross negligence, abnormally dangerous activity, and

civil conspiracy claims are barred. 47 U.S.C. § 230(e)(3).

                                           11
     Case 2:18-cv-00712-DB-DBP Document 13 Filed 10/24/18 Page 12 of 17




      The Tenth Circuit evaluates three elements in determining whether

immunity applies: first, whether the defendant is a “provider or user of an

interactive computer service.” Silver, 666 Fed Appx at 729. Second, whether the

defendant’s actions as a publisher or speaker form the basis for liability. Id. And

third, whether another information content provider provided the information at

issue. Id. Tor meets all three of these elements and is entitled to immunity.

      First, Tor is a provider of an interactive computer service. An “interactive

computer service” is “any information service, system, or access software provider

that provides or enables computer access by multiple users to a computer service,

including specifically a service or system that provides access to the Internet.” 47

U.S.C. § 230(f)(2). Tor’s software at issue in this case is an Internet browser,

which fits into the broad definition of “interactive computer service” because it is

software that provides access to the Internet.

      Second, Plaintiffs’ allegations relating to Tor are that it acted as a publisher

or speaker of the websites that G.S. viewed and interacted with to purchase U-

4770. Plaintiffs allege that Tor may be liable because G.S. allegedly downloaded

Tor’s browser software and used it to navigate to the AlphaBay website and

purchase U-4770. Compl. ¶¶ 9–16 doc. 2. Plaintiffs’ allegations, even if artfully

pled, amount to allegations that Tor was acting as a “publisher” or “speaker” of

                                          12
     Case 2:18-cv-00712-DB-DBP Document 13 Filed 10/24/18 Page 13 of 17




information provided by another information content provider. 47 U.S.C. §

230(c)(1).

      Third, Tor did not create or contribute to the content that G.S. viewed. Tor

was merely the Internet browser used. Tor does not create website content or

contribute to website content creation. Here, Tor only displayed or transmitted the

information that AlphaBay or other websites created.

      In Doe v. MySpace, Inc., 528 F.3d 413, 418 (5th Cir. 2008), the Fifth Circuit

concluded that claims brought on behalf of a 14-year-old girl against MySpace,

Inc., were barred by the CDA. In MySpace, a 14-year-old girl created a personal

profile on MySpace’s web-based social network. 528 F.3d at 416. The girl

represented that she was 18-years-old, created a profile, communicated with 19-

year-old Pete Solis, arranged to meet Mr. Solis in person, and ultimately was

sexually assaulted by him. Id. The girl’s mother sued MySpace on her behalf,

alleging that MySpace failed to implement basic safety measures to prevent sexual

predators from communicating with minors on its web site. Id.

      The United States Court of Appeals for the Fifth Circuit analyzed the

application of the CDA at length and recognized that “[c]ourts have construed the

immunity provisions in § 230 broadly in all cases arising from the publication of

user-generated content. Id. at 418 (citing cases).

                                          13
     Case 2:18-cv-00712-DB-DBP Document 13 Filed 10/24/18 Page 14 of 17




      Here, Tor is even further removed than MySpace was, in the Doe v.

MySpace case, from the content or product that Plaintiffs allege ultimately caused

G.S.’s death. Tor was the web-browser that displayed the website from which G.S.

allegedly purchased the U-47700. Tor was not involved in creating or developing

any content. Id. at 422; 47 U.S.C. § 230(f)(3). Tor may have transmitted or

displayed the information created by AlphaBay or the AlphaBay seller, but it had

no part in the creation of that information. Plaintiffs’ claims against Tor fall

squarely within the CDA’s broad grant of immunity and should therefore be

dismissed with prejudice.

   3. PLAINTIFFS’ ALLEGED INJURIES ARE NOT FAIRLY TRACEABLE
      TO, AND WERE NOT CAUSED BY, TOR.

      Plaintiffs’ broad and non-specific allegations that “Defendants were engaged

in the business of marketing, distributing, selling, shipping, and transporting U-

47700,” Compl. at 5 ¶ 38, or that “Defendants had a duty to place safe products

into the stream of commerce,” id. at 7 ¶ 51, or that “Defendants’ actions and

activities were abnormally dangerous,” id. at 8 ¶ 58, or that Tor shared in the

“design, manufacture, distribution, shipping, and transport of the dangerous

products at issue in this litigation,” id. at 9 ¶ 62, are not supported as to Tor. Tor, as

an Internet browser, is a completely neutral party and the actions of the individuals

using the browser on one end, and the entities or individuals providing content on
                                           14
     Case 2:18-cv-00712-DB-DBP Document 13 Filed 10/24/18 Page 15 of 17




the other end, are not traceable or attributable to Tor, neither can it be fairly said

that Plaintiffs’ alleged injuries were caused by Tor. See, e.g., Steffensen v. Smith’s

Mgmt. Corp., 820 P.2d 482, 486 (Utah Ct. App. 1991), aff’d, 862 P.2d 1342 (Utah

1993) (stating that proximate cause is “that cause which, in natural and continuous

sequence, (unbroken by an efficient intervening cause), produces the injury and

without which the result would not have occurred. It is the efficient cause—the one

that necessarily sets in operation the factors that accomplish the injury.”). 10 On its

face, Plaintiffs’ Complaint fails to state any claim against Tor and those claims

should be dismissed with prejudice and without leave to amend.

                                   CONCLUSION

      Plaintiffs’ Complaint should be dismissed as to Tor because the Court lacks

personal jurisdiction over Tor, because Tor is immune from suit under the CDA,




10
  Stated in constitutional terms, Plaintiffs lack standing to assert claims in federal
court against Tor because there is no causal connection between Plaintiffs’ alleged
injury and the challenged action of Tor. Lujan v. Defenders of Wildlife, 504 U.S.
555, 560 (1992). Plaintiffs’ alleged injuries are not “fairly traceable to the
challenged action of the defendant,” and are instead, “the result of the independent
action of some third party not before the court.” Lujan, 504 U.S. at 560. Tor
recognizes that other parties may be brought before this Court at some point during
the litigation, and therefore does not press its standing argument at this time, but
will raise it later if appropriate. Taylor v. Roswell Indep. Sch. Dist., 713 F.3d 25, 29
(10th Cir. 2013) (“The presence of one party with standing is sufficient to satisfy
Article III’s case-or-controversy requirement.”).
                                           15
     Case 2:18-cv-00712-DB-DBP Document 13 Filed 10/24/18 Page 16 of 17




and because the co-Defendants’ actions are not fairly attributable to Tor. Plaintiffs’

claims against Tor should be dismissed with prejudice and without leave to amend.

      Dated this 24th day of October, 2018.

                                       LITCHFIELD CAVO, LLP


                                       /s/ Greg Soderberg
                                       VINCENT J. VELARDO
                                       GREG SODERBERG
                                       Attorneys for Defendant The Tor Project,
                                       Inc.




                                          16
     Case 2:18-cv-00712-DB-DBP Document 13 Filed 10/24/18 Page 17 of 17




                             CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing THE TOR

PROJECT, INC.’S MOTION TO DISMISS FOR LACK OF PERSONAL

JURISDICTION AND FOR FAILURE TO STATE A CLAIM AND

SUPPORTING MEMORANDUM, in Case No. 2:18-cv-00712-DB-DBP in the

United States District Court, District of Utah, Central Division, was filed via

CM/ECF, on the 24th day of October, 2018, giving electronic notice of such filing

to the following:

                             Counsel for Plaintiff
                               Jeffrey D. Gooch
                               J. Angus Edwards
                JONES WALDO HOLBROOK & MCDONOUGH, P.C.
                       170 South Main Street, Suite 1500
                          Salt Lake City, Utah 84101
                           jgooch@joneswaldo.com
                          aedwards@joneswaldo.com

                                              /s/ Adrianna E. Hebard
                                              ADRIANNA E. HEBARD




                                         17
